Exhibit 10.1

 

VERITEX COMMUNITY BANK — LOAN NO. 17039769

 

EIGHTEENTH AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of JUNE 30, 2019 (the “Amendment Effective Date”),
is by and between (a) VERITEX COMMUNITY BANK, a Texas state bank, as
successor-in-interest to SOVEREIGN BANK by merger (together with its successors
and assigns, “Lender”), and (b) DAWSON GEOPHYSICAL COMPANY, a Texas corporation
(“Debtor”), formerly known as TGC INDUSTRIES, INC.

 

RECITALS

 

WHEREAS, Debtor and Lender entered into that certain AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT dated as of SEPTEMBER 16, 2009 (as amended, modified, and
restated from time to time, the “Agreement”), pursuant to which Lender agreed to
make certain credit facilities available to Debtor on the terms and conditions
set forth therein.

 

WHEREAS, in connection with the Agreement, Debtor executed that certain AMENDED
AND RESTATED PROMISSORY NOTE dated as of JUNE 30, 2015 in the amount of TWENTY
MILLION AND NO/100 DOLLARS ($20,000,000.00), payable to the order of Lender (as
amended, modified or restated from time to time, the “Revolving Credit Note”);

 

WHEREAS, the parties desire to amend the Agreement and the Revolving Credit Note
pursuant to the terms and conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Defined Terms.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.  The term “Maturity Date” as used in the Revolving
Credit Note shall have the same meaning as Revolving Credit Maturity Date (as
such term is defined in the Agreement), as amended hereby.

 

2.             Amendment to Section 2(a) of the Agreement.  Section 2(a) of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

(a)           Establishment of Credit Facility.  Subject to the terms and
conditions set forth in this Agreement and the other Loan Documents, Lender
hereby agrees to lend to Debtor under a credit facility (the “Revolving Credit
Facility”) an aggregate sum not to exceed the lesser of: (i) an amount equal to
the Borrowing Base; or (ii) TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00)
(the “Maximum Amount”), on a revolving basis from time to time during the period
commencing on the date hereof and continuing until the earlier of: (i) the
acceleration of the Indebtedness pursuant to the terms of the Loan Documents; or
(ii) SEPTEMBER 30, 2019 (the earlier of such dates being the “Revolving Credit
Maturity Date”).  If at any time the sum of the aggregate principal amount of
Loans outstanding hereunder exceeds lesser of the Maximum Amount or the
Borrowing Base, such amounts shall be deemed an “Overadvance.”  Debtor shall
immediately repay the amount of such Overadvance plus all accrued and unpaid
interest thereon upon written demand from Lender.  Notwithstanding anything
contained herein to the contrary, an Overadvance shall be considered a Loan and
shall bear interest at the Rate as set forth in the Revolving Credit Note and be
secured by this Agreement.  Subject to the terms and conditions hereof, Debtor
may borrow, repay and reborrow funds under the Revolving Credit Facility up to
the Revolving Credit Maturity Date.  Lender and Debtor mutually agree to use
commercially reasonable efforts to extend the Revolving Credit Facility for a
period of TWO (2) years from the date of this Amendment in accordance with prior
practices.

 

EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 1

 

--------------------------------------------------------------------------------



 

3.             Amendment to Section 8(c) of the Agreement.  Section 8(c) of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

(c)           Tangible Net Worth.  Debtor will maintain, as of the end of each
calendar quarter, a Tangible Net Worth of not less than SEVENTY-FIVE MILLION AND
NO/100 DOLLARS ($75,000,000.00).

 

4.             Conditions Precedent.  The obligations of Lender under this
Amendment shall be subject to the condition precedent that Debtor shall have
executed and delivered to Lender this Amendment and such other documents and
instruments incidental and appropriate to the transaction provided for herein as
Lender or its counsel may reasonably request.

 

5.             Payment Expenses.  Debtor agrees to pay all reasonable attorneys’
fees of Lender in connection with the drafting and execution of this Amendment.

 

6.             Ratifications.  Except as expressly modified and superseded by
this Amendment, the Agreement and the other Loan Documents are ratified and
confirmed and continue in full force and effect.  The Loan Documents, as
modified by this Amendment, continue to be legal, valid, binding and enforceable
in accordance with their respective terms.  Without limiting the generality of
the foregoing, Debtor hereby ratifies and confirms that all liens heretofore
granted to Lender were intended to, do and continue to secure the full payment
and performance of the indebtedness arising under the Loan Documents.  Debtor
agrees to perform such acts and duly authorize, execute, acknowledge, deliver,
file and record such additional assignments, security agreements, modifications
or agreements to any of the foregoing, and such other agreements, documents and
instruments as Lender may reasonably request in order to perfect and protect
those liens and preserve and protect the rights of Lender in respect of all
present and future collateral.  The terms, conditions and provisions of the Loan
Documents (as the same may have been amended, modified or restated from time to
time) are incorporated herein by reference, the same as if stated verbatim
herein.

 

7.             Representations, Warranties and Confirmations.  Debtor hereby
represents and warrants to Lender that: (a) this Amendment and any other Loan
Documents to be delivered under this Amendment (if any) have been duly executed
and delivered by Debtor, are valid and binding upon Debtor and are enforceable
against Debtor in accordance with their terms, except as limited by any
applicable bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles; (b) no
action of, or filing with, any governmental authority is required to authorize,
or is otherwise required in connection with, the execution, delivery and
performance by Debtor of this Amendment or any other Loan Document to be
delivered under this Amendment; and (c) the execution, delivery and performance
by Debtor of this Amendment and any other Loan Documents to be delivered under
this Amendment do not require the consent of any other person and do not
constitute a violation of any laws, agreements or understandings to which Debtor
is a party or by which Debtor is bound.

 

8.             Release.  Debtor hereby acknowledges and agrees that it knows of
no defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of Debtor under the Loan Documents and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, and that Debtor has no right to seek affirmative relief or
damages of any kind or nature from Lender with respect thereto.  To the extent
Debtor knows of any such defenses, counterclaims, offsets, cross-complaints,
claims, demands or rights, Debtor hereby waives, and hereby knowingly and
voluntarily releases and forever discharges Lender and its predecessors,
officers, directors, agents, attorneys, employees, successors and assigns, from
all possible claims, demands, actions, causes of action, defenses,
counterclaims, offsets, cross-complaints, damages, costs, expenses and
liabilities whatsoever with respect thereto, such waiver and release being with
full knowledge and understanding of the circumstances and effects of such waiver
and release and after having consulted legal counsel with respect thereto.

 

9.             Multiple Counterparts.  This Amendment may be executed in a
number of identical separate counterparts, each of which for all purposes is to
be deemed an original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy or other
facsimile of any such executed signature page shall be valid as an original.

 

EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 2

 

--------------------------------------------------------------------------------



 

10.          Reference to Loan Documents.  Each of the Loan Documents, including
the Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof containing a
reference to any Loan Document shall mean and refer to such Loan Document as
amended hereby.

 

11.          Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

12.          Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

NOTICE OF FINAL AGREEMENT

 

THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS THE SAME MAY BE AMENDED BY THIS
AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND
AMONG THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — PAGE 3

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Amendment Effective Date.

 

LENDER:

ADDRESS:

 

 

VERITEX COMMUNITY BANK

8214 Westchester Drive, Suite 100

 

Dallas, TX 75225

By:

/s/ Seth Allen

 

 

Name:

Seth Allen

 

 

Title:

Executive President

 

 

 

 

With copies of notices to:

HUSCH BLACKWELL LLP

 

1900 Pearl Street, Suite 1800

 

Dallas, TX 75201

 

Attention: Steven S. Camp

 

 

DEBTOR:

ADDRESS:

 

 

DAWSON GEOPHYSICAL COMPANY

101 E. Park Blvd., Suite 955

 

Plano, TX 75074

 

 

By:

/s/ James K. Brata

 

 

Name:

James K. Brata

 

Title:

Executive Vice President — Chief Financial Officer

 

 

EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

VERITEX COMMUNITY BANK — DAWSON GEOPHYSICAL COMPANY — SIGNATURE PAGE

 

--------------------------------------------------------------------------------